                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

UNITED STATES OF AMERICA,

            Plaintiff,                               2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

vs.                                                  DATE: August 19, 2019

PASTOR FAUSTO PALAFOX,                               Courtroom 7D
ALBERT LOPEZ,
ALBERT BENJAMIN PEREZ,
JAMES PATRICK GILLESPIE,
ERNESTO MANUEL GONZALEZ,
BRADLEY MICHAEL CAMPOS,
CESAR VAQUERA MORALES, and
DIEGO CHAVEZ GARCIA,

            Defendants.

THE HONORABLE GLORIA M. NAVARRO, CHIEF UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich        COURT REPORTER: Heather Newman

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Officer David Arboreen, Special Agent Matthew Ware

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Nona Dodson, Tatum Wehr, and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 10)

9:08 a.m. The Court reconvenes outside the presence of the prospective jurors. Mr. Fleming
addresses the Court regarding his Emergency Motion in Limine to Conditionally Admit Records from
the Henry Mayo Hospital, (ECF No. 1796). Ms. Batson responds. The Court GRANTS the Emergency
Motion in Limine to Conditionally Admit Records from the Henry Mayo Hospital, (ECF No. 1796).
The Court conditionally ADMITS EXHIBIT 5511 under Rule 104(b).

9:25 a.m. The jury enters the courtroom. Counsel make their appearances for the record. AGENT
AGOSTINO BRANCATO, called on behalf of the Government and previously sworn, continues
testifying on cross examination by Mr. Fleming on behalf of Mr. Lopez. EXHIBITS 5516, 5517, and
5517A are marked but not admitted into evidence. EXHIBIT 5518 is ADMITTED into evidence.

10:42 a.m. The jury is admonished and excused for a morning break.

///
///
///
11:34 a.m. The jury enters the courtroom. AGENT AGOSTINO BRANCATO, called on behalf of the
Government and previously sworn, continues testifying on cross examination by Mr. Fleming on
behalf of Mr. Lopez. EXHIBIT 5521 is ADMITTED into evidence. EXHIBITS 5523, 5524, 5527, and
101T are marked but not admitted into evidence.

12:59 p.m. The jury is admonished and excused for an afternoon break.

1:23 p.m. The jury enters the courtroom. AGENT AGOSTINO BRANCATO, called on behalf of the
Government and previously sworn, continues testifying on cross examination by Mr. Fleming on
behalf of Mr. Lopez. EXHIBIT 5528 is ADMITTED into evidence. Ms. Luem conducts cross
examination on behalf of Mr. Perez. EXHIBIT 6001 is marked but not admitted into evidence.

1:54 p.m. The jury is admonished and excused for the evening.

1:55 p.m. The Court reconvenes outside the presence of the jury. Ms. Batson requests defense
counsel inform the government of the clips, time stamps, and ROI numbers prior to audio clips
being played. Mr. Kennedy responds.

2:00 p.m. The Court adjourns.

Jury Trial continued to Monday, August 26, 2019, at 9:00 a.m. in Courtroom 7D before Chief Judge
Gloria M. Navarro.




                                                            DEBRA K. KEMPI, CLERK
                                                            U.S. DISTRICT COURT

                                                            BY:        /S/                   d
                                                            Aaron Blazevich, Deputy Clerk
